Exhibit 10.3

EXECUTION COPY

 

 

PURCHASE AGREEMENT

dated as of March 28, 2013

between

FIFTH THIRD HOLDINGS, LLC

and

FIFTH THIRD HOLDINGS FUNDING, LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND USAGE

     1   

SECTION 1.1

  

Definitions

     1   

SECTION 1.2

  

Other Interpretive Provisions

     1   

ARTICLE II

  

PURCHASE

     2   

SECTION 2.1

  

Agreement to Sell and Contribute on the Closing Date

     2   

SECTION 2.2

  

Consideration and Payment

     2   

ARTICLE III

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

     2   

SECTION 3.1

  

Representations and Warranties of FTH LLC

     2   

SECTION 3.2

  

Representations and Warranties of FTH LLC as to each Receivable

     4   

SECTION 3.3

  

Repurchase upon Breach

     4   

SECTION 3.4

  

Protection of Title

     4   

SECTION 3.5

  

Other Liens or Interests

     5   

SECTION 3.6

  

Perfection Representations, Warranties and Covenants

     5   

SECTION 3.7

  

Compliance with the FDIC Rule

     5   

SECTION 3.8

  

Merger or Consolidation of, or Assumption of the Obligations of, FTH LLC

     6   

SECTION 3.9

  

FTH LLC May Own Notes

     6   

ARTICLE IV

  

MISCELLANEOUS

     6   

SECTION 4.1

  

Transfers Intended as Sale; Security Interest

     6   

SECTION 4.2

  

Notices, Etc

     7   

SECTION 4.3

  

Choice of Law

     7   

SECTION 4.4

  

Headings

     8   

SECTION 4.5

  

Counterparts

     8   

SECTION 4.6

  

Amendment

     8   

SECTION 4.7

  

Waivers

     9   

SECTION 4.8

  

Entire Agreement

     9   

SECTION 4.9

  

Severability of Provisions

     9   

SECTION 4.10

  

Binding Effect

     9   

SECTION 4.11

  

Acknowledgment and Agreement

     10   

SECTION 4.12

  

Cumulative Remedies

     10   

SECTION 4.13

  

Nonpetition Covenant

     10   

SECTION 4.14

  

Submission to Jurisdiction; Waiver of Jury Trial

     10   

 

   i    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

Exhibit A    Form of Assignment Pursuant to Purchase Agreement Schedule I   
Representations and Warranties With Respect to the Receivables Schedule II   
Perfection Representations, Warranties and Covenants

 

   ii    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of March 28, 2013
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”) by FIFTH THIRD HOLDINGS, LLC, a Delaware limited
liability company (“FTH LLC”), and FIFTH THIRD HOLDINGS FUNDING, LLC, a Delaware
limited liability company (the “Purchaser”).

WITNESSETH:

WHEREAS, the Purchaser desires to purchase from FTH LLC a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks, vans and other motor vehicles; and

WHEREAS, FTH LLC is willing to sell such portfolio of motor vehicle receivables
and related property to the Purchaser on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”) between Fifth Third Auto Trust 2013-A and the Purchaser, as
seller, which contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns and

 

      Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, FTH LLC does hereby
transfer, assign, set over, sell, contribute and otherwise convey to the
Purchaser without recourse (subject to the obligations herein) on the Closing
Date all of its right, title, interest, claims and demands of the Seller, in, to
and under each of (a) the Receivables, the Collections after the Cut-Off Date,
the Receivable Files and the Related Security relating thereto, whether now
owned or hereafter acquired, as evidenced by an assignment in the form of
Exhibit A (“Assignment”) delivered on the Closing Date and (b) the Receivables
Sale Agreement (the “Purchased Assets”). The sale, transfer, assignment,
contribution and conveyance made hereunder does not constitute and is not
intended to result in an assumption by the Purchaser of any obligation of FTH
LLC or the Originator to the Obligors, the Dealers, insurers or any other Person
in connection with the Receivables or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Purchased Assets conveyed to the Purchaser pursuant to Section 2.1 on the
Closing Date, the Purchaser shall pay in cash to FTH LLC on such date an amount
equal to the estimated fair market value of the Purchased Assets on the Closing
Date. Such purchase price shall be paid in cash to FTH LLC in an amount agreed
to between FTH LLC and the Purchaser, and, to the extent not paid in cash by the
Purchaser, shall be paid by a capital contribution by FTH LLC in an undivided
interest in such Purchased Assets that increases its equity interest in the
Purchaser in an amount equal to the excess of the estimated fair market value of
the Purchased Assets over the amount of cash paid by the Purchaser to FTH LLC.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of FTH LLC. FTH LLC makes the
following representations and warranties as of the Closing Date on which the
Purchaser will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the conveyance of the
Purchased Assets to the Issuer pursuant to the Sale Agreement and the Grant
thereof by the Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. FTH LLC is a limited liability company validly existing
and in good standing under the laws of the State of Delaware and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. FTH LLC has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of FTH LLC to perform its obligations under the Transaction

 

  -2-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by FTH LLC of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
FTH LLC and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or FTH LLC’s ability to perform its obligations
under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by FTH LLC of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of FTH LLC to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which FTH LLC is a party
constitutes the legal, valid and binding obligation of FTH LLC enforceable
against FTH LLC in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of FTH LLC, threatened against FTH LLC before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by FTH LLC of its obligations under this Agreement or any
of the other Transaction Documents or the collectibility or enforceability of
the Receivables, or (iv) relate to FTH LLC that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

(f) Lien Filings. FTH LLC is not aware of any material judgment, ERISA or tax
lien filings against FTH LLC.

 

  -3-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

SECTION 3.2 Representations and Warranties of FTH LLC as to each Receivable. FTH
LLC hereby makes the representations and warranties set forth on Schedule I as
to the Receivables, sold, contributed, transferred, assigned, set over and
otherwise conveyed to the Purchaser under this Agreement on which such
representations and warranties the Purchaser relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables to the Issuer under the Sale Agreement, and the Grant of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, FTH LLC shall not be required to notify any insurer with
respect to any Insurance Policy obtained by an Obligor or to notify any Dealer
about any aspect of the transaction contemplated by the Transaction Documents.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or FTH LLC of a breach of any of the representations and warranties set forth in
Section 3.2 at the time such representations and warranties were made which
materially and adversely affects the interests of the Issuer or the Noteholders,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party; provided, that delivery of a
Servicer’s Certificate which identifies the Receivables that are being or have
been repurchased shall be deemed to constitute prompt notice of such breach;
provided, further, that the failure to give such notice shall not affect any
obligation of FTH LLC hereunder. If the breach materially and adversely affects
the interests of the Issuer or the Noteholders, then FTH LLC shall either
(a) correct or cure such breach or (b) repurchase such Receivable from the
Purchaser, in either case on or before the Payment Date following the end of the
Collection Period which includes the 60th day (or, if FTH LLC elects, an earlier
date) after the date that FTH LLC became aware or was notified of such breach.
Any such breach or failure will be deemed not to have a material and adverse
effect if such breach or failure does not affect the ability of the Purchaser
(or its assignee) to receive and retain timely payment in full on such
Receivable. Any such purchase by FTH LLC shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, FTH LLC shall make (or
shall cause to be made) a payment to the Purchaser equal to the Repurchase Price
by depositing such amount into the Collection Account prior to 11:00 a.m., New
York City time on the date of such repurchase, if such repurchase date is not a
Payment Date or, if such repurchase date is a Payment Date, then prior to the
close of business on the Business Day prior to such repurchase date. Upon
payment of such Repurchase Price by FTH LLC, the Purchaser shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation, as may be reasonably requested
by FTH LLC to evidence such release, transfer or assignment or more effectively
vest in FTH LLC or its designee any Receivable and the related Purchased Assets
repurchased pursuant hereto. It is understood and agreed that the obligation of
FTH LLC to purchase any Receivable as described above shall constitute the sole
remedy respecting such breach available to the Purchaser.

SECTION 3.4 Protection of Title.

(a) FTH LLC shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Purchaser therein cannot be perfected by the filing of

 

  -4-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

a financing statement). FTH LLC shall deliver (or cause to be delivered) to the
Purchaser file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.

(b) FTH LLC will notify the Purchaser in writing within ten (10) days following
the occurrence of (i) any change in the FTH LLC’s organizational structure as a
limited liability company, (ii) any change in FTH LLC’s “location” (within the
meaning of Section 9-307 of the UCC of all applicable jurisdictions) and
(iii) any change in the FTH LLC’s name and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not practicable to take
such action in advance) reasonably necessary or advisable in the opinion of the
Purchaser to amend all previously filed financing statements or continuation
statements described in paragraph (a) above. FTH LLC will at all times maintain
its “location” within the United States.

(c) FTH LLC shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(d) If at any time FTH LLC shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, FTH LLC shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, FTH LLC shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and FTH LLC shall defend the right, title and interest
of the Purchaser in, to and under such Receivables or other property transferred
to the Purchaser against all claims of third parties claiming through or under
FTH LLC.

SECTION 3.6 Perfection Representations, Warranties and Covenants. FTH LLC hereby
makes the perfection representations, warranties and covenants set forth on
Schedule II hereto to the Purchaser and the Purchaser shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Purchased Assets.

SECTION 3.7 Compliance with the FDIC Rule. FTH LLC (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

 

  -5-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

SECTION 3.8 Merger or Consolidation of, or Assumption of the Obligations of, FTH
LLC. Any Person (i) into which FTH LLC may be merged or converted or with which
it may be consolidated, to which it may sell or transfer its business and assets
as a whole or substantially as a whole, (ii) resulting from any merger, sale,
transfer conversion, or consolidation to which FTH LLC shall be a party,
(iii) succeeding to the business of FTH LLC, or (iv) more than 50% of the voting
stock or voting power and 50% or more of the economic equity of which is owned
directly or indirectly by Fifth Third Bancorp, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of FTH LLC under this Agreement, will be the successor to FTH LLC under this
Agreement without the execution or filing of any document or any further act on
the part of any of the parties to this Agreement anything herein to the contrary
notwithstanding. Notwithstanding the foregoing, if FTH LLC enters into any of
the foregoing transactions and is not the surviving entity, FTH LLC will deliver
to the Indenture Trustee an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Indenture Trustee,
respectively, in the Receivables, or (B) stating that, in the opinion of such
counsel , no such action is necessary to preserve and protect such interest.

SECTION 3.9 FTH LLC May Own Notes. FTH LLC, and any Affiliate of FTH LLC, may in
its individual or any other capacity become the owner or pledgee of Notes with
the same rights as it would have if it were not FTH LLC or an Affiliate thereof,
except as otherwise expressly provided herein or in the other Transaction
Documents. Except as set forth herein or in the other Transaction Documents,
Notes so owned by FTH LLC or any such Affiliate will have an equal and
proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, FTH LLC, the Servicer,
the Administrator or any of their respective Affiliates, any Notes owned by the
Issuer, FTH LLC, the Servicer, the Administrator or any of their respective
Affiliates shall be disregarded with respect to the determination of any
request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of FTH LLC’s estate in the event of a
bankruptcy or insolvency of FTH LLC. The sales and transfers by FTH LLC of the
Receivables and related Purchased Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, FTH LLC,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against FTH LLC are intended

 

  -6-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

to provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of FTH LLC, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
FTH LLC of, and FTH LLC hereby grants to the Purchaser, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of FTH LLC hereunder;

(iii) The possession by the Purchaser or its agent of the Receivable Files and
any other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by facsimile or, if so provided on Schedule II to the Sale Agreement,
by electronic transmission, and addressed in each case as specified on Schedule
II to the Sale Agreement, or at such other address as shall be designated by any
of the specified addressees in a written notice to the other parties hereto. Any
notice required or permitted to be mailed to a Noteholder shall be given by
first class mail, postage prepaid, at the address of such Noteholder as shown in
the Note Register. Delivery shall occur only upon receipt or reported tender of
such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time and
manner prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE

 

  -7-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by FTH LLC and the
Purchaser without the consent of the Indenture Trustee, the Issuer, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

(i) FTH LLC or the Purchaser delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
FTH LLC or the Purchaser notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by FTH LLC and the
Purchaser, with the consent of (i) the Holders of Notes evidencing not less than
a majority of the Outstanding Note Balance of the Controlling Class and (ii) the
Majority Certificateholders, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders. It will not be necessary for the consent of Noteholders or
Certificateholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders and Certificateholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders and
Certificateholders will be subject to such reasonable requirements as the
Indenture Trustee and Owner Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, FTH
LLC or the Purchaser shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment, FTH LLC or the Purchaser shall furnish a copy of such amendment to
each Rating Agency, the Issuer and the Indenture Trustee; provided, that no
amendment pursuant to this Section 4.6 shall be effective

 

  -8-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

which materially and adversely affects the rights, protections or duties of the
Indenture Trustee or the Owner Trustee without the prior written consent of such
Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsection (a) of this Section 4.6, this Agreement may only
be amended by FTH LLC and the Purchaser if (i) the Majority Certificateholders,
consent to such amendment or (ii) such amendment shall not, as evidenced by an
Officer’s Certificate of FTH LLC or the Purchaser or an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of the Certificateholders.

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, FTH LLC, the Issuer or the Indenture Trustee in exercising any power
or right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
FTH LLC in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

  -9-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

SECTION 4.11 Acknowledgment and Agreement. By execution below, FTH LLC expressly
acknowledges and consents to the sale of the Purchased Assets and the assignment
of all rights and obligations of FTH LLC related thereto by the Purchaser to the
Issuer pursuant to the Sale Agreement and the Grant of a security interest in
the Receivables and the other Purchased Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, FTH LLC hereby acknowledges and agrees that for so long as the Notes
are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Purchaser under this Agreement in the event
that the Purchaser shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail),

 

  -10-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

postage prepaid, to such Person at its address determined in accordance with
Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

[Remainder of Page Intentionally Left Blank]

 

  -11-    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD HOLDINGS, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President FIFTH THIRD HOLDINGS
FUNDING, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President

 

  S-1    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

March 28, 2013

For value received, in accordance with the Purchase Agreement, dated as of
March 28, 2013 (the “Agreement”), between Fifth Third Holdings, LLC, a Delaware
limited liability company (“FTH LLC”), and Fifth Third Holdings Funding, LLC, a
Delaware limited liability company (the “Purchaser”), on the terms and subject
to the conditions set forth in the Agreement, FTH LLC does hereby transfer,
assign, set over, sell, contribute and otherwise convey to the Purchaser without
recourse (subject to the obligations in the Agreement) on the Closing Date, all
of its right, title, interest claims and demands in, to and under the
Receivables set forth on the schedule of Receivables delivered by FTH LLC to the
Purchaser on the date hereof, the Collections after the Cut-Off Date, the
Receivable Files and the Related Security relating thereto.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of the undersigned or the
Originator to the Obligors, the Dealers, insurers or any other Person in
connection with the Receivables, or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement, or if not defined in the Agreement, in
Appendix A to the Sale Agreement, dated as of March 28, 2013, between Fifth
Third Auto Trust 2013-A and the Purchaser, as seller.

[Remainder of page intentionally left blank]

 

  A-1    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD HOLDINGS, LLC By:  

 

Name:   Title:  

 

  A-2    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

 

  (i) has been fully and properly executed or electronically authenticated by
the Obligor thereto;

 

  (ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Originator in the ordinary course of its
respective business or (B) has been originated or acquired directly by the
Originator in accordance with its customary practices;

 

  (iii) as of the Closing Date is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Originator to FTH LLC, (y) by FTH LLC to the
Purchaser and (z) by the Purchaser to the Issuer;

 

  (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

  (v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment;

 

  (vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii) was originated in the United States.

 

(b) Individual Characteristics. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable has the following
individual characteristics:

 

  (i) each Receivable is secured by a new or used automobile, light-duty truck,
van or other motor vehicle;

 

  (ii) each Receivable has a Contract Rate of no less than 0.90% and not more
than 3.88%;

 

  Schedule I-1    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

  (iii) each Receivable had an original term to maturity of not more than 75
months and not less than 12 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of not more than 74 months and not less than 2
months;

 

  (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of at least $1,055.45;

 

  (v) no Receivable has a scheduled maturity date later than June 26, 2019;

 

  (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

  (viii) each Receivable is a Simple Interest Receivable;

 

  (ix) each of the Receivables were selected using selection procedures that
were not known or intended by FTH LLC to be adverse to the Purchaser; and

 

  (x) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of such Receivable.

 

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Consumer Financial Protection Bureau’s Regulations B
and Z, the Servicemembers Civil Relief Act of 2003, state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act of 2003, as amended, to the extent applicable to the related Obligor.

 

  Schedule I-2    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any default, breach, violation or event
permitting acceleration under the terms of the Receivable existed as of the
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the Cut-Off Date
and FTH LLC has not waived any of the foregoing.

 

(h) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(i) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(j) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
FTH LLC has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(k) Good Title. It is the intention of FTH LLC that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of FTH LLC’s estate in the event of the filing
of a bankruptcy petition by or against FTH LLC under any bankruptcy law. As of
the Closing Date, no Receivable has been sold, transferred, assigned, conveyed
or pledged to any Person other than pursuant to the Transaction Documents. As of
the Closing Date, and immediately prior to the sale and transfer herein
contemplated, FTH LLC had good and marketable title to each Receivable free and
clear of all Liens (except any Lien which will be released prior to the sale and
transfer of such Receivable to the Purchaser), and, immediately upon the sale
and transfer thereof, the Purchaser will have good and marketable title to each
Receivable, free and clear of all Liens (other than Permitted Liens).

 

(l) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Purchaser a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto, to the extent that the interest of the Issuer therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be submitted
for filing on the Closing Date.

 

  Schedule I-3    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

(m) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Purchase Agreement creates a valid and continuing security
interest in the Receivable (other than the Related Security with respect
thereto) in favor of the Purchaser which security interest is prior to all other
Liens (other than Permitted Liens) and is enforceable as such against all other
creditors of and purchasers and assignees from the FTH LLC.

 

2. Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “instrument,” an
“account,” a “promissory note,” a “general intangible” or a “payment
intangible,” each as defined in the UCC.

 

(a) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable. If such original has
been marked, then such original does not have any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

(b) No Defenses. FTH LLC has no knowledge either of any facts which would give
rise to any right of rescission, set-off, counterclaim or defense, or of the
same being asserted or threatened, with respect to any Receivable.

 

(c) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

(d) Pennsylvania Receivables. If such Receivable has an Obligor with a mailing
address in Pennsylvania at origination, then such Receivable is not an
“installment sale contract” within the meaning of the Pennsylvania Motor
Vehicles Sales Finance Act, 69 P.S. §601 et. seq.

 

(e) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Outstanding Principal Balance of all Receivables that
constitute “electronic chattel paper” (as defined in the UCC) to exceed 2.50% of
the Net Pool Balance as of the Cut-Off Date.

 

(f) Prepayments. The Receivable requires the Obligor thereunder to pay, upon any
prepayment of such Receivable, an amount that is not less than the outstanding
principal balance of such Receivable plus interest accrued at the applicable
Contract Rate to the date of the prepayment.

 

  Schedule I-4    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, FTH LLC hereby represents, warrants, and covenants to the Purchaser
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such against creditors of and purchasers from FTH LLC.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”) “accounts,” “promissory notes”,
“instruments”, “payment intangibles”, or “general intangibles,” within the
meaning of the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, each Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator, as secured party, or all necessary actions
with respect to such Receivable have been taken or will be taken to perfect a
first priority security interest in the related Financed Vehicle in favor of the
Originator, as secured party, subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by FTH LLC to the Purchaser, FTH LLC owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Purchaser) and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Purchaser, the
Purchaser will have good and marketable title to such Receivable free and clear
of any Lien.

5. FTH LLC has received all consents and approvals to the sale of the
Receivables hereunder to the Purchaser required by the terms of the Receivables
that constitute instruments.

 

  Schedule II-1    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

Perfection

6. FTH LLC has submitted or will have caused to be submitted, on the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from FTH LLC to the Purchaser,
and the security interest in the Receivables granted to the Purchaser hereunder;
and the Servicer, in its capacity as custodian, has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. FTH LLC has not authorized the filing of, and is not aware of any financing
statements against FTH LLC that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the conveyance of
the Receivables by the Bank to FTH LLC under the Receivables Sale Agreement,
(ii) relating to the conveyance of the Receivables by FTH LLC to the Purchaser
under the Purchase Agreement, (iii) relating to the conveyance of the
Receivables by the Purchaser to the Issuer under the Sale Agreement,
(iv) relating to the security interest granted to the Indenture Trustee under
the Indenture or (v) that has been terminated.

9. FTH LLC is not aware of any material judgment, ERISA or tax lien filings
against FTH LLC.

10. Neither FTH LLC nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

 

  Schedule II-2    Purchase Agreement (2013-A)



--------------------------------------------------------------------------------

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Purchase Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. The Purchaser shall provide the Rating Agencies with prompt written notice
of any material breach of the perfection representations, warranties and
covenants contained in this Schedule II, and shall not, without satisfying the
Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

  Schedule II-3    Purchase Agreement (2013-A)